                                                                                                 USDC SDNY
MEMORANDUM ENDORSED                                                                              DOCUMENT
                                                                                                 ELECTRONICALLY FILED
                                                                                                 DOC #:
                                                                                                 DATE FILED: 5/21/2021
                                                                                      Joseph H. Mizrahi – Attorney
                                                                                     300 Cadman Plaza W, 12th Floor
                                                                                                Brooklyn, NY 11201
                                                                                   P: 929-575-4175 | F: 929-575-4195
                                                                                   E: joseph@cml.legal | W: cml.legal

                                                              May 20, 2021

   VIA ECF
   Hon. Judge Gregory H. Woods
   United States District Court
   Southern District of New York
   500 Pearl Street
   New York, NY 10007


            Re: Sanchez v. USA Wine & Spirits, Inc.; Civil Action No. 1:21-cv-01797

   Dear Judge Woods,

          The undersigned represents Plaintiff Cristian Sanchez (hereinafter “Plaintiff”) in the above-
   referenced matter.

          The initial conference for this matter is set for May 28, 2021 at 1:00 p.m. It is now May 20,
   2021, and Defendant has yet to appear in this case. In fact, Plaintiff has still not received an
   Affidavit of Service from its process server.

           In light of the above, the undersigned requests that the upcoming Conference be adjourned
   as well as an additional 30 days in which to file an Affidavit of Service with the Court.


            Thank you for your time and consideration of the above request.


                                                                      Respectfully submitted,

                                                                      /s/ Joseph H. Mizrahi__
                                                                      Joseph H. Mizrahi, Esq.



  Application granted. The initial pretrial conference scheduled for May 28, 2021 is adjourned to July 2, 2021 at 3:00 p.m. The
  joint letter and proposed case management plan described in the Court’s March 3, 2021 order, Dkt. No. 5, are due no later than
  June 25, 2021. The Clerk of Court is directed to termination the motion pending at Dkt. No. 7.

   SO ORDERED.
   Dated: May 21, 2021                                          _____________________________________
   New York, New York                                                  GREGORY H. WOODS
                                                                      United States District Judge
